Citation Nr: 0009355	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-29 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to special monthly compensation (SMC) for loss of 
use of a creative organ.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to 
July 1969.  

In December 1985, the veteran filed a claim for an increased 
evaluation for multiple sclerosis (MS) and a total disability 
rating based upon individual unemployability.  Additionally, 
his claim reasonably raised the issue of entitlement to 
service connection for impotency secondary to MS, and SMC for 
loss of use of a creative organ.  By rating decision of 
March 1987, service connection was granted for several 
issues, to include, impotency without deformity, secondary to 
MS.  The disability was evaluated as noncompensable, 
effective December 1985.  In the rating decision, the RO also 
addressed the issue of SMC for loss of use of a creative 
organ, and denied the issue, indicating that function had 
been restored by a penile prosthesis.  

The veteran was notified by letter of April 1987, of the 
grant of service connection for impotency without deformity 
secondary to MS.  However no notification of the denial of 
SMC for loss of use of a creative organ was made.  

In July 1996, the veteran's representative, Paralyzed 
Veterans of America, filed a claim for an increased 
evaluation for the veteran's  service-connected disabilities, 
and, also alleged clear and unmistakable error (CUE) in the 
March 1987 rating decision based on the RO's failure to grant 
SMC for loss of use of a creative organ.  

In an October 1996 rating decision of the Baltimore, 
Maryland, Department of Veterans Affairs (VA) Regional Office 
(RO), the RO determined that the March 1987 rating decision 
which failed to grant SMC for loss of use of a creative 
organ, was not clearly and unmistakably erroneous.  

A review of the record reveals that there is no a clear and 
unmistakable error (CUE) claim presently before the Board of 
Veterans' Appeal (Board).  The rating decision of March 1987, 
that denied SMC for loss of creative use of an organ was 
never finalized as the veteran was never notified of the 
denial of SMC.  A claimant must file a Notice of Disagreement 
with a determination by the agency of original jurisdiction 
within one year from the date that that agency mails notice 
of the determination to him or her.  Otherwise, that 
determination will become final.  See 38 C.F.R. § 20.302 
(1999).  Since the RO did not mail the notice of its denial 
of SMC for loss of use of a creative organ to the veteran, 
that claim, filed in December 1985, is still ripe and 
finality has not attached.  Hence, the Board takes original 
appellate jurisdiction over the issue of entitlement to SMC 
for loss of use of a creative organ and there is no claim for 
clear and unmistakable error presently before the Board.  
Therefore, the issue reflected on the title page is 
entitlement to SMC for loss of use of a creative organ.  


FINDINGS OF FACT

1.  The veteran is service-connected for impotency without 
deformity secondary to multiple sclerosis, rated as 
noncompensable.  

2.  The veteran can achieve an erection, and he can ejaculate 
sperm.  Evidence of a loss of a creative organ is not shown.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on loss 
of use of a creative organ have not been met.  38 U.S.C.A. 
§ 1114, 5107 (West 1991); 38 C.F.R. § 3.350 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO erred in denying his claim 
for SMC based on loss of use of a creative organ.  It is 
asserted that he deserves SMC even though he has erectile 
power with the use of a penile implant.  It is maintained 
that the veteran is not prevented from receiving a SMC "k" 
award because he has regained function through his use of a 
prosthetic device.  

The Board has found that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the claim is not inherently implausible.  A claim for an 
increased evaluation is a well-grounded claim if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In his substantive appeal, the veteran 
claims that he had received a replacement prosthetic implant 
for his impotency that does not work as well as the first 
implant.  Therefore, a well-grounded claim has been 
established.  The Board also finds that all relevant facts 
have been properly developed.  There is no additional 
evidence that is relevant that has not been made available.  
Therefore, the veteran requires no further assistance in this 
case with development of evidence.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Diagnostic Code 7522 provides that for 
penile deformity, with loss of erectile power, a 20 percent 
rating is to be assigned.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).  The RO assigned a 
noncompensable rating for impotency under that diagnostic 
code because there is no evidence that the veteran had a loss 
of erectile power with the prosthesis.

A footnote to Diagnostic Code 7522 states that disabilities 
rated under that code should be reviewed for entitlement to 
special monthly compensation (SMC) under 38 C.F.R. § 3.350.  
Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), special 
monthly compensation may be paid for loss of use of a 
creative organ.  The law provides that if a veteran, as the 
result of a service-connected disability, has suffered the 
anatomical loss or loss of use of one or more testicles, 
special monthly compensation is payable in addition to the 
basic rate of compensation otherwise payable on the basis of 
degree of disability.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a)(1).  Loss of a creative organ will be shown by 
acquired absence of one or both testicles (other than 
undescended testicles) or other creative organ.  Loss of use 
of one testicle will be established when examination by a 
board finds that: (a) the diameters of the affected testicle 
are reduced to one-third of the corresponding diameters of 
the paired normal testicle, or (b) the diameters of the 
affected testicle are reduced to one-half or less of the 
corresponding normal testicle and there is alteration of 
consistency so that the affected testicle is considerably 
harder or softer than the corresponding normal testicle; or 
(c) if neither of the conditions (a) or (b) is met, when a 
biopsy, recommended by a board including a genito-urologist 
and accepted by the veteran, establishes the absence of 
spermatozoa.  38 C.F.R. § 3.350(a)(1)(i).

After considering all of the evidence, the Board finds that 
the evidence does not support the claim for SMC for loss of 
use of a creative organ.  In this regard, the Board notes 
that the medical evidence shows that the veteran was noted to 
have sexual impotence in 1986 and was fitted with a penile 
prosthesis.  In a VA hospitalization report for VA disability 
compensation examination performed in January 1987, the 
veteran was noted to have had difficulty maintaining an 
erection since the 1970's.  Gradually, the sensations 
decreased and an erection became more difficult to maintain.  
In 1985, he underwent penile implant procedure and since then 
erection had not been a problem, but sensitivity continued to 
decline and although ejaculation was possible, it was slow to 
happen.  During the hospital course, it was noted that 
erection was no longer a problem and that the veteran was 
being followed for this condition by his private neurologist.  
The pertinent diagnoses were progressive multiple sclerosis, 
impotence, secondary to multiple sclerosis and status post 
penile implant, secondary to impotence.  

Since the January 1987 VA hospitalization, the record 
contains both private and VA examination reports that 
indicate a history of a 1985 penile prosthetic implant, but 
no indication or complaints of malfunctioning of the 
prosthetic device.  Furthermore, the first discussion by the 
veteran of the penile prosthetic device since its 
implantation was in September 1997, in his substantive 
appeal.  At that time, he indicated, in pertinent part, that 
due to loss of erectile power, he received a prosthetic 
implant in 1985 which he stated restored erectile power.  He 
related that in 1997, the device no longer worked and was 
replaced.  His only complaint was that the new device 
operates with fluid and did not deflate as well as the first 
implant that worked quite well and worked with air and a 
pump.  

At no time does the veteran indicate, however, nor does 
competent evidence show, that the creative portion of his 
sexual activity, that is, his ability to produce sperm, has 
been lost.  Testicular atrophy or loss is not shown, and the 
appellant does not present evidence of sterility or an 
inability to penetrate.  Indeed, the evidence of record shows 
that he is able to achieve an erection and although slow, 
ejaculation is possible.  Essentially, these factors equate 
to a maintenance of creative functioning.  Based on the 
aforementioned, the evidence does not support nor is there a 
basis to award, SMC for the loss of use of a creative organ.  
Accordingly, the Board concludes that the criteria for SMC 
based on the loss of use of a creative organ have not been 
met.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board acknowledges and empathizes with the 
progressively disabling consequences of his service connected 
multiple sclerosis.  Should the appellant ever be found 
unable to produce sperm, or should he meet one of the other 
criteria set forth in 38 C.F.R. § 3.350, he should present a 
new claim to VA for loss of use of a creative organ.



ORDER

Special monthly compensation based on loss of use of a 
creative organ is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

